[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE. RECORD ON APPEAL
This is an appeal from the decision of the Family Support Magistrate dismissing the action.
The appeal was filed on July 20, 1998 and was submitted to this court for a decision on the papers in January, 1999. No transcript of the proceedings before Magistrate Sosnoff has been supplied to this court.
The appellant is ordered to complete the record on appeal by submitting a transcript of the proceedings before Magistrate Sosnoff on or before February 19, 1999.
By the Court,
GRUENDEL, J.